UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54014 VistaGen Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 384 Oyster Point Boulevard, No. 8 South San Francisco, CA 94080 (Address of principal executive offices including zip code) (650) 244-9990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-Accelerated filer [ ] Smaller reporting company [X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of November 12, 2012, 17,343,250 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. VistaGen Therapeutics, Inc. Quarterly Report on Form 10-Q for the Quarter Ended September 30, 2012 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2012 and March31, 2012 1 CondensedConsolidated Statements of Operationsand Comprehensive Loss for the three and six months ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2012 and 2011 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1.Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Secured Securities 26 Item6.Exhibits 26 SIGNATURES -i- Table of Contents PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in $100’s, except share amounts) September 30, March31, (Unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Unbilled contract payments receivable - Prepaid expenses Total current assets Property and equipment, net Security deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Notes payable and accrued interest Notes payable and accrued interest to related parties Capital lease obligations Deferred revenue - Total current liabilities Non-current liabilities: Senior secured convertible promissory notes and accrued interest - Convertible promissory notes, net of discount of $481,300 at September 30, 2012 and $499,300 at March 31, 2012, and accrued interest Notes payable, net of discount of $1,600,400 at September 30, 2012 and $228,900 at March 31, 2012 Notes payable to related parties, net of discount of $18,000 at September 30, 2012 and $24,300 at March 31, 2012 Non-current accounts payable - Accrued officers’ compensation Capital lease obligations Total non-current liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value;500,000 shares authorized at September 30, 2012 and March 31, 2012; 500,000 and 437,055 Series A shares issued and outstanding at September 30, 2012 and March 31, 2012, respectively Common stock, $0.001 par value; 200,000,000 shares authorized at September 30, 2012 and March 31, 2012;20,056,558 and 18,704,267 shares issued at September 30, 2012 and March 31, 2012, respectively Additional paid-in capital Treasury stock, at cost, 2,713,308 and 2,083,858 shares of common stock held at September 30, 2012 and March 31, 2012, respectively ) ) Notes receivable from sale of common stock ) ) Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to Condensed Consolidated Financial Statements. -1- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Amounts in $100’s, except share and per share amounts) May26, 1998 (Inception) Three Months Ended Six Months Ended Through September 30, September 30, September 30, Revenues: Grant revenue $ - $ Collaboration revenue - Other - Total revenues - Operating expenses: Research and development Acquired in-process research and development - General and administrative Total operating expenses Loss from operations ) Other expenses, net: Interest expense, net ) Change in put and note extension option and warrant liabilities - - - ) Loss on early extinguishment of debt - ) Other income - Loss before income taxes ) Income taxes - - ) ) ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average shares used in computing basic and diluted net loss per common share Comprehensive loss $ ) $ ) $ ) $ ) $ ) See accompanying notes to Condensed Consolidated Financial Statements. -2- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in $100’s) Period From May26, 1998 Six Months Ended (Inception) September 30, Through September 30, 2012 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Acquired in-process research and development - - Amortization of imputed discount on non-interest bearing notes - - Amortization of discounts on 7%, 7.5% and 10% notes Amortization of discounts on Platinum notes - Amortization of discounts on August 2010 short-term notes - Amortization of discounts on February 2012 12% convertible notes - Loss on early extinguishment of debt - - Loss on settlements of accounts payable - Change in put and note term extension option and warrant liabilities - ) Stock-based compensation Expense related to modification of warrants - Fair value of SeriesC preferred stock, common stock, and warrants granted for services prior to the Merger - Fair value of common stock granted for services following the Merger - Fair value of warrants granted for services following the Merger - Fair value of additional warrants granted pursuant to exercises of modified warrants (May-August 2012) and under Discounted Warrant Exercise Program (2011) - Fair value of common stock issued for note term modification - - Consulting services by related parties settled by issuing promissory notes - - Gain on sale of assets - - ) Changes in operating assets and liabilities: Unbilled contract payments receivable ) - Prepaid expenses and other current assets ) ) Security deposits and other assets - - ) Accounts payable and accrued expenses Deferred revenues ) ) - Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of equipment, net - ) ) Net cash used in investing activities - ) ) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants, including units Net proceeds from issuance of preferred stock and warrants - - Proceeds from exercise of modified warrants (May-August 2012) and under Discounted Warrant Exercise Program (2011) - Proceeds from issuance of notes under line of credit - - Proceeds from issuance of 7%note payable to founding stockholder - - Net proceeds from issuance of 7% convertible notes - - Net proceeds from issuance of 10% convertible notes and warrants - - Net proceeds from issuance of Platinum notes and warrants - Net proceeds from issuance of 2008/2010 notes and warrants - - Net proceeds from issuance of 2006/2007 notes and warrants - - Net proceeds from issuance of 7%notes payable - - Net proceeds from issuance of August 2010 short-term notes and warrants - - Net proceeds from issuance of February 2012 12% convertible notes and warrants - - Repayment of capital lease obligations ) ) ) Repayment of notes ) ) ) Net cash provided by financing activities Net increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ See accompanying notes to Condensed Consolidated Financial Statements. -3- Table of Contents VISTAGEN THERAPEUTICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.History and Organization VistaGen Therapeutics, Inc., a Nevada corporation (“VistaGen” or the “Company”), is a biotechnology company applying human pluripotent stem cell technology for drug rescue and novel pharmaceutical assays for predictive heart and liver toxicology and drug metabolism screening. VistaGen's drug rescue activities are focused on combining its human pluripotent stem cell technology platform, Human Clinical Trials in a Test Tube™, with modern medicinal chemistry to generate new chemical variants (Drug Rescue Variants) of once-promising small-molecule drug candidates. These are drug candidates discontinued due to heart or liver toxicity or drug metabolism issues after substantial investment and development by large pharmaceutical companies, the U.S. National Institutes of Health (NIH) or university laboratories. VistaGen uses its pluripotent stem cell technology to generate early indications, or predictions, of how humans will ultimately respond to new drug candidates before they are ever tested in humans, bringing human biology to the front end of the drug development process. Additionally, VistaGen's orally-available, small molecule drug candidate, AV-101, is completing Phase 1 development for treatment of neuropathic pain. Neuropathic pain, a serious and chronic condition causing pain after an injury or disease of the peripheral or central nervous system, affects millions of people worldwide.To date, VistaGen has been awarded approximately $8.8 million from the NIH for development of AV-101. The Company is in the development stage and, since inception, has devoted substantially all of its time and efforts to stem cell research and stem-cell based bioassay development, small molecule drug development, creating, protecting and patenting intellectual property, recruiting personnel and raising working capital. The Merger VistaGen Therapeutics, Inc., a California corporation and now a wholly-owned subsidiary of the Company (“VistaGen California”), was incorporated in California on May 26, 1998.Excaliber Enterprises, Ltd. (“Excaliber”) was organized as a Nevada corporation on October 6, 2005.On May 11, 2011, Excaliber acquired all outstanding shares of VistaGen California for 6,836,452 shares of Excaliber’s common stock (the “Merger”), and assumed VistaGen California’s pre-Merger obligations to contingently issue common shares in accordance with stock option agreements, warrant agreements, and a convertible promissory note.As part of the Merger, Excaliber repurchased 5,064,207 shares of its common stock from two stockholders for a nominal amount, leaving 784,500 shares of Excaliber common stock outstanding at the date of the Merger.The 6,836,452 shares issued to VistaGen California’s stockholders in connection with the Merger represented approximately 90% of the outstanding shares of Excaliber’s common stock after the Merger.As a result of the Merger, the business of VistaGen California became the business of Excaliber. Shortly after the Merger: ● Each of the prior directors of VistaGen California was appointed as a director of Excaliber; ● The prior directors and officers of Excaliber resigned as officers and directors of Excaliber; ● VistaGen California’s prior officers were appointed as officers of like tenor of Excaliber; ● Excaliber’s directors approved a two-for-one (2:1) forward stock split of Excaliber’s common stock; ● Excaliber’s directors approved an increase in the number of shares of common stock Excaliber was authorized to issue from 200 million to 400 million shares; ● Excaliber changed its name to “VistaGen Therapeutics, Inc.”; ● VistaGen’s common stock began trading on the OTC Bulletin Board under the symbol “VSTA” effective on June 21, 2011; and ● Excaliber adopted VistaGen California's fiscal year-end of March 31, with VistaGen California as the accounting acquirer. VistaGen California, as the accounting acquirer in the Merger, recorded the Merger as the issuance of stock for the net monetary assets of Excaliber, accompanied by a recapitalization.This accounting for the transaction was identical to that resulting from a reverse acquisition, except that no goodwill or other intangible assets were recorded.A total of 1,569,000 shares of common stock, representing the shares held by stockholders of Excaliber immediately prior to the Merger and effected for the post-Merger two-for-one (2:1) forward stock split noted above, have been retroactively reflected as outstanding for all periods presented in the accompanying Condensed Consolidated Financial Statements of the Company. In October 2011, the Company’s stockholders amended the Company’s Articles of Incorporation to (1) reduce the number of shares of common stock the Company is authorized to issue from 400 million shares to 200 million shares; (2) authorize the Company to issue up to 10 million shares of preferred stock; and (3) authorize the Company’s Board of Directors to prescribe the classes, series and the number of each class or series of preferred stock and the voting powers, designations, preferences, limitations, restrictions and relative rights of each class or series of preferred stock.In December 2011, the Company’s Board of Directors authorized the creation of a series of up to 500,000 shares of Series A Preferred Stock, par value $0.001 (“Series A Preferred”).Each share of Series A Preferred is convertible at the option of the holder into ten shares of the Company's common stock. -4- Table of Contents The Condensed Consolidated Financial Statements in this Quarterly Report represent the activity of VistaGen California from May 26, 1998, and the consolidated activity of VistaGen California and Excaliber (now VistaGen Therapeutics, Inc., a Nevada corporation) from May 11, 2011 (the date of the Merger). The consolidated financial statements also include the accounts of VistaGen’s other wholly-owned subsidiaries, Artemis Neuroscience, Inc. (“Artemis”), a Maryland corporation, and VistaStem Canada, Inc., an Ontario corporation. Note 2.Basis of Presentation and Going Concern The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") for interim financial information and with the instructions to Form 10-Q and Rule8-03 of Regulation S-X.Accordingly, they do not contain all of the information and footnotes required for complete consolidated financial statements. In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s interim financial information. The accompanying Condensed Consolidated Balance Sheet at March 31, 2012 has been derived from the Company's audited consolidated financial statements at that date but do not include all disclosures required by U.S. GAAP. Additionally, certain reclassifications have been made to the Condensed Consolidated Balance Sheet at March 31, 2012 to conform to current year presentation.The operating results for the six months ended September 30, 2012 are not necessarily indicative of the operating results to be expected for the Company's fiscal year ending March 31, 2013 or for any other interim period or any other future year. The accompanying unaudited Condensed Consolidated Financial Statements and notes to Condensed Consolidated Financial Statements should be read in conjunction with the Company’s audited Consolidated Financial Statements for the fiscal year ended March 31, 2012 contained in its Annual Report on Form 10-K, as filed with the United States Securities and Exchange Commission. The accompanying Condensed Consolidated Financial Statements have been prepared assuming the Company will continue as a going concern. As a development stage company without sustainable revenues, the Company has experienced recurring losses and negative cash flows from operations. From inception through September 30, 2012, the Company has a deficit accumulated during its development stage of $58.6 million.The Company expects these conditions to continue for the foreseeable future as it expands its Human Clinical Trials in a Test Tube™ platform and executes its drug rescue and cell therapy business programs. At September 30, 2012, the Company had $13,400 in cash and cash equivalents. The Company’s principal source of financing during the quarter ended September 30, 2012 has been proceeds from certain financing transactions between the Company and Platinum Long Term Growth VII, LLC (“Platinum”), the Company’s largest institutional investor.On July 2, 2012 and on August 31, 2012, the Company issued to Platinum 10% senior secured convertible promissory notes in the principal amount of $500,000 (the “July 2012 Platinum Note”) and $750,000 (the “August 2012 Platinum Note”), respectively.(See Note 7, Convertible Promissory Notes and Notes Payable).Subsequent to September 30, 2012, on October 11, 2012, the Company and Platinum entered into a Note Exchange and Purchase Agreement, wherein Platinum agreed to purchase 10% senior secured convertible promissory notes in the aggregate principal amount of $2.0 million, issuable over four $500,000 tranches between October 2012 and December 2012.The first and second $500,000 tranches, in the aggregate principal amount of $1.0 million, were purchased by Platinum on October 11, 2012 and October 19, 2012, respectively.The final two $500,000 tranches, in the aggregate principal amount of $1.0 million, are issuable on November 15, 2012 and December 15, 2012 provided that the Company consummates a debt or equity financing, or a combination of financings, resulting in gross proceeds of at least $1.0 million. (See Note 11, Subsequent Events). The Company anticipates that its cash expenditures during the next twelve months will be approximately $4.0 million to $6.0 million and it plans to meet its cash needs and fund its working capital requirements through a combination of additional private placements of its securities,which may include both debt and equity securities issued to Platinum and other investors, stem cell technology-based research and development collaborations, stem cell technology and drug candidate license fees and government grant awards. If the Company is unable to obtain sufficient financing, it may be required to reduce, defer, or discontinue certain of its research and development activities or it may not be able to continue as a going concern. Note 3.Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include those relating to revenue recognition, share-based compensation, and assumptions that have been used to value warrant modifications and previous put option, note term extension and warrant liabilities. -5- Table of Contents Revenue Recognition The Company generates revenue principally from collaborative research and development arrangements, technology access fees and government grants.Revenue arrangements with multiple components are divided into separate units of accounting if certain criteria are met, including whether the delivered component has stand-alone value to the customer. Consideration received is allocated among the separate units of accounting based on their respective selling prices.The selling price for each unit is based on vendor-specific objective evidence, or VSOE, if available, third party evidence if VSOE is not available, or estimated selling price if neither VSOE nor third party evidence is available.The applicable revenue recognition criteria are then applied to each of the units. The Company recognizes revenue when the four basic criteria of revenue recognition are met: (1)a contractual agreement exists; (2)the transfer of technology has been completed or services have been rendered; (3)the fee is fixed or determinable; and (4)collectability is reasonably assured.For each source of revenue, the Company complies with the above revenue recognition criteria in the following manner: ● Collaborative arrangements typically consist of non-refundable and/or exclusive technology access fees, cost reimbursements for specific research and development spending, and various milestone and future product royalty payments. If the delivered technology does not have stand-alone value, the amount of revenue allocable to the delivered technology is deferred. Non-refundable upfront fees with stand-alone value that are not dependent on future performance under these agreements are recognized as revenue when received, and are deferred if the Company has continuing performance obligations and has no objective and reliable evidence of the fair value of those obligations. The Company recognizes non-refundable upfront technology access fees under agreements in which it has a continuing performance obligation ratably, on a straight-line basis, over the period in which the Company is obligated to provide services. Cost reimbursements for research and development spending are recognized when the related costs are incurred and when collectability is reasonably assured. Payments received related to substantive, performance-based “at-risk” milestones are recognized as revenue upon achievement of the milestone event specified in the underlying contracts, which represent the culmination of the earnings process. Amounts received in advance are recorded as deferred revenue until the technology is transferred, costs are incurred, or a milestone is reached. ● Technology license agreements typically consist of non-refundable upfront license fees, annual minimum access fees and/or royalty payments. Non-refundable upfront license fees and annual minimum payments received with separable stand-alone values are recognized when the technology is transferred or accessed, provided that the technology transferred or accessed is not dependent on the outcome of the continuing research and development efforts. Otherwise, revenue is recognized over the period of the Company’s continuing involvement. ●
